EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an interview with Mandy J. Song (Reg. No. 69583) on February 15, 2022.
The Application has been amended as follows:
1. (Currently Amended) An optical communication device, comprising:
at least two light sources comprising a first light source and a second light source; and
a controller configured to drive the first light source and the second light source in one or more driving modes,
wherein when the controller drives the first light source and the second light source in a same driving mode, the first light source and the second light source transmit first information, when the controller drives the first light source and the second light source in different driving modes comprising a first driving mode and a second driving mode, the first light source and the second light source transmit other information different from the first information, wherein a driving signal of the first driving mode and a driving signal of the second driving mode have the same or different frequencies,
wherein when the controller drives a light source among the at least two light sources in the first driving mode and a rolling shutter imaging device captures an image of the light source, the image captured of the light source presents a first stripe pattern,
wherein when the controller drives a light source among the at least two light sources in the second driving mode and the rolling shutter imaging device captures an image of the light source, the image captured of the light source presents a stripe-free pattern or a second stripe pattern different from the first stripe pattern.

3-4. (Canceled) 

5. (Currently Amended) The optical communication device of claim [[4]]1, wherein stripes in the first stripe pattern are different from stripes in the second stripe pattern in at least one of width, location, color or brightness.

11. (Currently Amended) A method for transmitting information using at least two light sources, wherein the at least two light sources comprise a first light source and a second light source configured to be driven in one or more driving modes, comprising:
driving the first light source and the second light source in a same driving mode for transmitting first information;
driving the first light source and the second light source in different driving modes including a first driving mode and a second driving mode for transmitting other information different from the first information, wherein a driving signal of the first driving mode and a driving signal of the second driving mode have the same or different frequencies;
capturing, using a rolling shutter imaging device, an image of a light source among the at least two light sources driven in the first driving mode, wherein the image captured of the light source presents a first stripe pattern; and
capturing, using the rolling shutter imaging device, an image of a light source among the at least two light sources driven in the second driving mode, wherein the image captured of the light source presents a stripe-free pattern or a second stripe pattern different from the first stripe pattern.

12. (Currently Amended) 
driving the first light source in the first driving mode and the second light source in the second 
driving the first light source in the second driving mode and the second light source in the first driving mode for transmitting the third information.

13-14. (Canceled)

15. (Currently Amended) The method of claim [[14]]11, wherein stripes in the first stripe pattern are different from stripes in the second stripe pattern in at least one of width, location, color or brightness.
20. (Currently Amended) A non-transitory computer-readable storage medium storing a computer program which, when executed, is configured to implement a method for transmitting information using at least two light sources, wherein the at least two light sources comprise a first light source and a second light source configured to be driven in one or more driving modes, wherein the method comprises:
driving the first light source and the second light source in a same driving mode for transmitting first information;
driving the first light source and the second light source in different driving modes including a first driving mode and a second driving mode for transmitting other information different from the first information, wherein a driving signal of the first driving mode and a driving signal of the second driving mode have the same or different frequencies;
causing a rolling shutter imaging device to capture an image of a light source among the at least two light sources driven in the first driving mode, wherein the image captured of the light source presents a first stripe pattern; and
causing the rolling shutter imaging device to capture an image of a light source among the at least two light sources driven in the second driving mode, wherein the image captured of the light source presents a stripe-free pattern or a second stripe pattern different from the first stripe pattern.


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement


The information disclosure statement (IDS) submitted on 03/19/2021, 06/18/2021 and 12/09/2021. The submission is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner.
Allowable Subject Matter



Claims 1-2, 5-12 and 15-20 are allowed.




The following is an examiner’s statement for reasons of allowance because the prior art of records Yong Jae Kim et al., (US 10,861,393 B2); Keiji Kunishige et al., (US 2019/0289190 A1); Hideki Aoyama et al., (US 2016/0191159 A1); Tae-Hyeong An et al., (US 2017/0092191 A1); Sang-Moo Choi et al., (US 2011/0084958 A1) has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding claim 1, an optical communication device, comprising:
at least two light sources comprising a first light source and a second light source; and
a controller configured to drive the first light source and the second light source in one or more driving modes,
wherein when the controller drives the first light source and the second light source in a same driving mode, the first light source and the second light source transmit first information, when the controller drives the first light source and the second light source in different driving 
wherein when the controller drives a light source among the at least two light sources in the first driving mode and a rolling shutter imaging device captures an image of the light source, the image captured of the light source presents a first stripe pattern,
wherein when the controller drives a light source among the at least two light sources in the second driving mode and the rolling shutter imaging device captures an image of the light source, the image captured of the light source presents a stripe-free pattern or a second stripe pattern different from the first stripe pattern.

	Regarding claim 11, a method for transmitting information using at least two light sources, wherein the at least two light sources comprise a first light source and a second light source configured to be driven in one or more driving modes, comprising:
driving the first light source and the second light source in a same driving mode for transmitting first information;
driving the first light source and the second light source in different driving modes including a first driving mode and a second driving mode for transmitting other information different from the first information, wherein a driving signal of the first driving mode and a driving signal of the second driving mode have the same or different frequencies;

capturing, using the rolling shutter imaging device, an image of a light source among the at least two light sources driven in the second driving mode, wherein the image captured of the light source presents a stripe-free pattern or a second stripe pattern different from the first stripe pattern.
	Regarding claim 20, a non-transitory computer-readable storage medium storing a computer program which, when executed, is configured to implement a method for transmitting information using at least two light sources, wherein the at least two light sources comprise a first light source and a second light source configured to be driven in one or more driving modes, wherein the method comprises:
driving the first light source and the second light source in a same driving mode for transmitting first information;
driving the first light source and the second light source in different driving modes including a first driving mode and a second driving mode for transmitting other information different from the first information, wherein a driving signal of the first driving mode and a driving signal of the second driving mode have the same or different frequencies;
causing a rolling shutter imaging device to capture an image of a light source among the at least two light sources driven in the first driving mode, wherein the image captured of the light source presents a first stripe pattern; and
causing the rolling shutter imaging device to capture an image of a light source among the at least two light sources driven in the second driving mode, wherein the image captured of the light source presents a stripe-free pattern or a second stripe pattern different from the first stripe pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
Conclusion





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.
US 20180011194 A1	Tomonori Masuda; et al.
US 20180033399 A1	Susumu Kawashima et al.
US 10186199 B2		Jin Jeon; 
US 20120127212 A1	Shin-Chang Lin et al.
US 20090195402 A1	Shahram Izadi et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636